                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION

                                                           )        Docket No. 3:19-CR-191
UNITED STATES OF AMI.]RICA                                 )
                                                           )        FACTT]AL I}ASIS
                                                           )
                                                           )
LII-I BIAN                                                 )
                                                           )
                                                           )

        NOW COMES the United States of America, by and through R. Andrew Murray, United
States Attorney for the Westem District of North Carolina, and hereby files this Factual Basis.

         This Factual Basis is filed pursuant to Local Criminal Rule I 1.2 and does not attempt to set
forth all ofthe facts known to the United States at this time. By their signatures below, the pafiies
expressly agree that there is a factual basis for the guilty plea and that the facts set forth in this
Factual Basis are sufficient to establish all ofthe elements ofthe crime. The parties agree not to
object to or otherwise contradict the facts set forth in this Factual Basis.

         Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement ofRelevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may submit
(but is not required to submit) a response to the Government's "Statement of Relevant Conduct"
within seven days of its submission. The parties understand and agree that this Factual Basis does not
necessarily represent all conduct relevant to sentencing. The parlies agree that they have the right to
object to facts set forth in the presentence report that are not contained in this Factual Basis. Either
party may present to the Court additional relevant facts that do not contradict facts set forth in this
Factual Basis.

        l.     During calendar year 2014, defendant LILI BIAN, was a pernanent resident of
the United States and a resident of Charlotte. North Carolina.

        2.     During 2014 delendant BIAN had an interest in or signature authority over a
tlnancial account at FungChen Securities, a financial institution located in China, having an
aggregate value in excess ofthe $10,000 olthe $10,000 reporting requirement.




       Case 3:19-cr-00191-FDW-DCK Document 3 Filed 06/27/19 Page 1 of 2
          3.    On or about June 30, 2015, within the Western District ofNorth Carolina and
elsewhere, defendant BIAN did knowingly and willfully fail to file an FBAR disclosing that she
had a financial interest in, and signature authority over,.a financial account in a foreign country,
namely an account held at FungChen Securities in China, an account which had an aggregate
value of more than $10,000 during the year 2014.



R. ANDREW  MURRAY




  ,L4
L]NITED STATES ATTORNEY




SANJEEV BHASKER
ASSISTANT LINITED STATES ATTORNEY


 A.^-    ,k-
CARYN FINLEY
             //q
ASSISTANT UNITED STATES ATTORNEY



BEN BAIN.CREED
ASSISTANT LINITED STATES ATTORNEY


                       Defendant's Counsel's Sisnature and Acknowledement
        I have read this Factual Basis and the Bill oflnformation in this case, and have discussed
them with the defendant. Based on those discussions, I am satisfied that the defendant understands
the Factual Basis and the Bill oflnformation. I hereby certi! tlrat tlre defendant does not dispute this
Factual



                                                                         oerro' o/zsh1
TONY SCHEER, Attorney for Defendant




                                                    2




   Case 3:19-cr-00191-FDW-DCK Document 3 Filed 06/27/19 Page 2 of 2
